TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00629-CV




                       Dennis E. Hevron and Laura R. Hevron, Appellants

                                                     v.

                   Henry B. Parkhill and Parkhill & Parkhill, P.C., Appellees




               FROM THE COUNTY COURT AT LAW NO. 5 OF DALLAS COUNTY
             NO. 02-10850-E, HONORABLE CHARLES A. STOKES , JUDGE PRESIDING




               Appellants filed with this Court a joint motion to dismiss appeal, informing this Court that the

parties have reached an agreement to settle and compromise their differences in this cause. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                                 Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed on Joint Motion

Filed: December 12, 2002
Do Not Publish